DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 2 is objected to because of the following informalities:  in line 3, the information “with screw thread…” is recited.  The proper recitation should be “with a screw thread”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Regarding Claim 6, The term “far away” is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “far away” could indicate any range of distances, meaning there is no understanding of the distance between the hand grip and the dilating element that are recited in claim 6.  Proper correction is required. 
6. 	Regarding Claim 8, The term “close” is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “close to” could indicate any range of distances, meaning there is no understanding of the distance between the limiting element and the dilating element that are recited in claim 8.  Proper correction is required.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchins U.S. 2012/0296327 (herein referred to as “Hutchins”).
9.	Regarding Claim 1, Hutchins teaches a dilating incision device comprising:
	a. an outer shell (Fig. 1 and 3, ref num 101), a dilating element (Fig. 3, ref num 112) and an incision assembly (Fig. 1, ref num 113)
	b. wherein the dilating element that is arranged at one end of the outer shell (para 0087 “the distal portion 105 of catheter 101 in this particular embodiment carries expansible balloon 112”) and communicated with the inside of the outer shell (as shown in Fig. 3, ref num 112 is expanded and in communication with the interior of ref num 101) is used to drill into and expand (para 0087 “expands balloon 112”) a stenosis segment of the pancreatic or biliary duct or a puncture path between lumens of the digestive tract (see Fig. 5);
	c. a sliding groove is formed in a side wall of the outer shell, by which the inner cavity of the outer shell is communicated with the outside (para 0088 “first lumen 201 extends through catheter 101…extend through catheter 101…and allow the catheter to slide over that guidewire”; Fig. 3);
	d. the incision assembly comprises an incision knife arranged in the outer shell (Fig. 1, ref num 113; para 0089 “cutting wire 113 then extends through third lumen 203 to handle 111 shown in Fig. 1”) and a sliding handle housing the outer shell (Fig. 1, ref num 111/117);
	e. an intercommunicating hole is formed in one end of the dilating element, by which the inner cavity of the dilating element is communicated with the outside (see Fig. 3 and 4, hole located near ref num 301 and ref num 404);
	f. the sliding handle is capable of driving the incision knife to move back and forth in an extension direction of the outer shell and causing the incision knife to extend out of the outer shell through the intercommunicating hole (para 0090, “when body section 117 is at its distal position…distal portion 105 of catheter 101 is essentially a straight line…with active portion 305 of cutting wire 113 being closely adjacent…retracting body section 117 causes cutting wire 113 to bend distal end 104 upwardly”).

10.	Regarding Claim 5, Hutchins teaches the sliding handle comprises two circular rings (Fig. 1, ref num 111/117 contains rings ref nums 118) and a connecting section housing the outer shell (Fig. 1, ref num 114); the two circular rings are fixed to two ends of the connecting section (as shown, ref num 118 are one two ends of 114/117), respectively, and arranged in a direction perpendicular to a length direction of the incision knife (as shown ref nums 118 are perpendicular along the length of ref num 101 and 113).

11.	Regarding Claim 6, Hutchins teaches a hand grip which is ring-shaped is arranged at an end, far away from the dilating element, of the outer shell to be held by an operator (Fig. 1, ref num 116).

12.	Regarding Claim 7, Hutchins teaches to teach scale marks are formed on the outer periphery of the outer shell, allowing an operator to observe a length by which the incision knife extends out of the intercommunicating hole (Fig. 21, ref nums 2101 and 2102, para 0117).
13.	Regarding Claim 8, Hutchins teaches a limiting element is fixedly arranged at an end, close to the dilating element, of the outer shell, and houses the outer shell to limit the sliding handle, preventing disengagement or shifting of the sliding handle from the dilating element (Fig. 36, ref num 3601; Claim 11, “the handle includes a locking mechanism for locking the position of the cutting wire”).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins and in view of Fuseya U.S. 2020/0016387 (earliest filing date 03/23/2018; herein referred to as “Fuseya”).
16.	Regarding Claims 2 and 3, Hutchins teaches the outer shell is in the form of a circular tube (see Fig. 1 and 2).
	However, Hutchins fails to teach the dilating element is cone-shaped and has a large end fixedly connected to the outer shell, with screw thread being formed on the outer periphery of the dilating element and the dilating element has a length of 2-3 cm.
	Fuseya teaches a dilating element of analogous art (Fig. 1), in which the dilating element is cone-shaped (Fig. 1, ref num 111 is cone shaped) and has a large end fixedly connected the outer shell (the large end of ref num 111 is connected to ref num 112), with a screw thread being formed on the outer periphery of the dilating element (as shown in Fig. 1, ref num 111 has a screw thread; also see para 0026).  The dilating element also is found to have a length of 2-3 cm (para 0032, “5 mm to 100 mm for the tapered portion 111”).  Since Hutchins already suggests that the configuration of the device may be modified according to the apparent need of the treatment (Hutchins, para 0086).  It is also held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, as well as a change in size is generally recognized as being within the level of ordinary skill in the art. In re Dailey et al., 149 USPQ 47 and In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been an obvious matter of design choice to make the different portions of the dilation element to be whatever form or shape, as well as whatever size, was desired or expedient, since such a modification would have involved a mere change in the size of the component.

17.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchins and in view of Levy U.S. 2011/0190660 (herein referred to as “Levy”).
18.	Regarding Claim 4, Hutchins teaches an electrical plug is arranged on the sliding handle (Fig. 1, ref num 119), and has one end electrically connected to an external power supply device (Fig. 1, ref num 120 connected to ref num 121) and the other end fixedly connected to the incision knife to electrify the incision knife (para 0091 “internal connector 119 and cutting wire 113 are generally conductive members that attached through RF connector 120”).
	Hutchins fails to teach the incision knife is needle shaped.
	Levy teaches a dilating incision device of analogous art (Fig. 1), in which the incision knife (Fig. 1, ref num 35) has the shape of a needle (para 0020 “needle 35…can be adapted to cut through tissue”).  Since Hutchins already suggests that the configuration of the device may be modified according to the apparent need of the treatment (Hutchins, para 0086).  It is also held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ.  Therefore, it would have been an obvious matter of design choice to make the different portions of the incision knife to be whatever form or shape was desired or expedient.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794